Name: 2005/815/EC: Council Decision of 14 November 2005 on the European Capital of Culture event for the year 2009
 Type: Decision
 Subject Matter: culture and religion;  Europe
 Date Published: 2006-06-29; 2005-11-24

 24.11.2005 EN Official Journal of the European Union L 305/36 COUNCIL DECISION of 14 November 2005 on the European Capital of Culture event for the year 2009 (2005/815/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Decision No 1419/1999/EC of the European Parliament and of the Council of 25 May 1999 establishing a Community action for the European Capital of Culture event for the years 2005 to 2019 (1), and in particular Article 2(3) thereof, Having regard to the Selection Panel report of April 2005 submitted to the Commission, the European Parliament and the Council in accordance with Article 2(2) of Decision No 1419/1999/EC, Whereas the criteria laid down in Article 3 of and Annex II to Decision No 1419/1999/EC are entirely fulfilled, Having regard to the recommendation from the Commission of 18 October 2005, HAS DECIDED AS FOLLOWS: Article 1 Linz and Vilnius shall be designated as European Capital of Culture 2009 in accordance with Article 2(1) of Decision No 1419/1999/EC. Article 2 The two cities designated shall take the necessary measures in order to ensure the effective implementation of Articles 1 and 5 of Decision No 1419/1999/EC. Done at Brussels, 14 November 2005. For the Council The President T. JOWELL (1) OJ L 166, 1.7.1999, p. 1. Decision as amended by Decision No 649/2005/EC (OJ L 117, 4.5.2005, p. 20).